Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-13-00641-CV

                             BROADWAY PERFUMES, L.C.,
                                    Appellant

                                           v.
                                        National,
                                 FEDEX NATIONAL, LTL,
                                        Appellee

                  From the County Court at Law No. 7, Bexar County, Texas
                                  Trial Court No. 366,883
                           Honorable Jason Wolff, Judge Presiding

      BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
appeal are assessed against appellant.

       SIGNED December 11, 2013.


                                               _________________________________
                                               Sandee Bryan Marion, Justice